***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     STATE OF CONNECTICUT v. DAVID GRANT
                  (AC 39921)
                 DiPentima, C. J., and Lavine and Elgo, Js.

                                   Syllabus

Convicted, after a jury trial, of the crimes of manslaughter in the first degree
    with a firearm and assault in the first degree in connection with an
    incident in which the defendant shot two witnesses at a restaurant, the
    defendant appealed. During the defendant’s trial, the court admitted
    into evidence a digital video recording of an interview of the defendant
    by the police following his arrest and a written statement in which the
    defendant had admitted to being the shooter and that he sold drugs to
    make money. The state also presented forensic evidence and testimony
    from various eyewitnesses, including V, who testified, inter alia, that he
    had personal knowledge that the defendant sold drugs and had possessed
    a firearm prior to the time of the shooting. Following V’s testimony,
    the trial court gave a limiting instruction to the jury regarding prior
    misconduct evidence. On the defendant’s appeal, held:
1. The defendant could not prevail on his claim that the trial court abused its
    discretion in admitting V’s testimony and the portions of the defendant’s
    statements to the police that indicated that he was involved in the sale
    of drugs, as any alleged error in the admission of that evidence was
    harmless: the defendant failed to demonstrated that the admission of
    the subject evidence had a significant impact on the jury’s verdict,
    as the state’s case against the defendant was strong, the state having
    presented an abundance of independent evidence that substantiated the
    jury’s verdict, including eyewitness testimony identifying the defendant
    as the shooter, forensic evidence indicating that a firearm recovered
    near the restaurant fired the bullets that were recovered from the victims’
    bodies, documentary and testimonial evidence that the defendant’s DNA
    was present on that firearm and the written and recorded statements
    made by the defendant, in which he admitted his involvement in the
    shooting and the manner in which it transpired; moreover, the evidence
    that the defendant sold drugs was not a prominent part of the state’s case
    or more egregious in nature than the evidence related to the shooting
    incident, the record was barren of any evidence that contradicted V’s
    testimony and the court provided the jury with a limiting instruction
    regarding prior misconduct evidence immediately following V’s tes-
    timony.
2. The defendant’s claim that the trial court abused its discretion in permitting
    the state to elicit testimony from V that he had observed the defendant
    carrying a firearm on a prior occasion was unavailing, as any alleged
    error in the admission of V’s statement was harmless; in light of the
    various factors discussed in this court’s analysis of the defendant’s first
    claim, this court was left with a fair assurance that the admission of
    V’s statement did not substantially affect the jury’s verdict.
       Argued October 17, 2017—officially released January 2, 2018

                             Procedural History

   Substitute information charging the defendant with
the crimes of murder, assault in the first degree and
criminal possession of a firearm, brought to the Supe-
rior Court in the judicial district of New London, geo-
graphical area number twenty-one, where the first and
second counts were tried to the jury before Jongbloed,
J., and the third count was tried to the court; verdict
and judgment of guilty of the lesser included offense
of manslaughter in the first degree with a firearm,
assault in the first degree and criminal possession of a
firearm, from which the defendant appealed. Affirmed.
  Daniel J. Foster, for the appellant (defendant).
   Stephen M. Carney, senior assistant state’s attorney,
with whom, on the brief, was Michael L. Regan, state’s
attorney, for the appellee (state).
                          Opinion

  ELGO, J. The defendant, David Grant, appeals from
the judgment of conviction, rendered after a jury trial,
of manslaughter in the first degree with a firearm in
violation of General Statutes §§ 53a-55 (a) (1) and 53a-
55a, and assault in the first degree in violation of General
Statutes § 53a-59 (a) (5).1 On appeal, the defendant
claims that the trial court improperly (1) admitted evi-
dence of his involvement in the sale of drugs and (2)
permitted the state on redirect examination to inquire
as to whether a witness had observed the defendant
carrying a firearm on a prior occasion. We affirm the
judgment of the trial court.
   On the basis of the evidence adduced at trial, the
jury reasonably could have found the following facts.
At approximately 1:40 a.m. on June 24, 2012, a 911
dispatcher with the Norwich Police Department
received reports of a shooting at the Mai Thai restaurant
and bar in Norwich (establishment). Officers Steven
Schmidt and Patrick Lajoie, who were investigating a
complaint at an American Legion hall located approxi-
mately one third of a mile from the establishment,
responded to an emergency dispatch. They arrived
moments later and encountered a chaotic scene as
patrons fled the establishment. Schmidt entered the
building and immediately discovered an unresponsive
female, later identified as Donna Richardson, lying in
a pool of blood on the floor. Richardson was trans-
ported by emergency personnel to the William W.
Backus Hospital, where she was pronounced dead. Fol-
lowing an autopsy, the medical examiner determined
that her cause of death was a gunshot wound to the
chest and that the manner of death was a homicide.
While conducting that autopsy, the medical examiner
removed a projectile from Richardson’s body and gave
it to a detective with the Norwich Police Department,
who packaged it as evidence.
  A second patron at the establishment, Crystal Roder-
ick, suffered a gunshot wound to her right thigh.
Although she heard gunshots, Roderick did not see her
assailant. Roderick was transported from the establish-
ment to the William W. Backus Hospital, where medical
personnel determined that a bullet was lodged in ‘‘a
very superficial location’’ in her thigh. A surgeon later
removed the bullet, which was secured by members of
the Norwich Police Department.
   On the night of the shooting, both Richardson and
Roderick had attended a high school graduation party
held in a private room at the establishment. Roderick
testified that, later in the evening, ‘‘[t]here [were] a lot
of people’’ at the establishment, including the defendant
and a person known as Steven Velez, whom she identi-
fied as ‘‘Cuda.’’ Approximately fifteen minutes before
being shot, Roderick had a conversation with the defen-
dant, whom she described as a friend, on a deck at the
rear of the building that served as the main entrance to
the establishment. During that conversation, Roderick
exchanged phone numbers with the defendant, who
‘‘smelled like he was drinking.’’
   Ashleigh Hontz was at the establishment that evening
with her mother to celebrate a friend’s birthday. Hontz
saw the defendant and Velez together, both of whom
she previously had known, and remarked to her mother
that she found the defendant’s attire unusual for ‘‘what
you wore out at night,’’ particularly because she had
seen the defendant in the same attire at a retail store
earlier that day. When ‘‘last call’’ was announced at
approximately 1:30 a.m., Hontz retreated to her vehicle
in a parking lot by the deck. She heard a scuffle on
the deck and then observed the defendant and Velez
descending its stairs. At that time, Hontz watched as
the defendant ‘‘pulled a gun up with his right hand and
fired . . . [s]traight up into the deck aimlessly, it
looked like.’’ She continued to observe the defendant
as he walked to the front of the building and entered
a vehicle driven by Velez, which ‘‘drove away fast.’’
   In his testimony at trial, Anthony Zemko provided a
similar eyewitness account. Zemko arrived at the estab-
lishment sometime before 1:30 a.m. to pick up a friend.
He parked his vehicle directly across from the deck
and waited while ‘‘facing directly to the back of the
building.’’ Zemko then saw two men coming down the
stairs of the deck when the second one ‘‘lost his balance
a little bit and fell over to the railing. . . . [H]e didn’t
fall completely. He stumbled into the stair rail and hand-
rail, and something fell out of his waistband . . . . It
landed on the ground and made a bang with a flash.’’
Zemko testified that the item appeared to be a pistol,
and continued: ‘‘That gentleman picked the pistol up,
put it in . . . his right pocket [and] began walking away
. . . . [He] then spun around and took the gun out and
just pointed at the crowd [on the deck] and started
shooting.’’ Zemko testified that the two men then fled
in a speeding vehicle. When the police officers arrived
at the establishment moments later, there were approxi-
mately thirty to fifty people on the deck.
   Norman Tonucci was working as a groundskeeper at
the Mohegan Sun casino on June 24, 2012. Approxi-
mately six hours after the shooting, Tonucci discovered
a firearm on top of a bed of mulch by the entrance to
the casino. Law enforcement officials also recovered
spent shell casings from the establishment and ammuni-
tion found in front of the American Legion hall located
a short distance from the establishment. The firearm,
shell casings, and ammunition were compared with the
projectiles removed from the bodies of the two victims
by Jill Therriault, a firearms and toolmark examiner
with the state Department of Emergency Services and
Public Protection’s division of scientific services. In her
report, which was admitted into evidence, Therriault
concluded that the projectiles and shell casings were
associated with the firearm. She also testified at trial
that the projectiles recovered from the victim’s bodies
both were fired from the firearm recovered near the
Mohegan Sun casino. In addition, DNA samples were
extracted from the firearm. Subsequent forensic testing
revealed multiple contributors. Although Velez was not
‘‘a source of or contributor to’’ any of the DNA samples,
the defendant was included as a contributor to one of
the samples. At trial, Dahong Sun, a forensic examiner
at the state forensic science laboratory, testified that
the expected frequency of individuals who could be a
contributor to that particular sample was ‘‘less than
one in seven billion in the African-American, Caucasian,
and Hispanic populations.’’
   Velez also testified at the defendant’s criminal trial.
At that time, he was incarcerated and had multiple
charges pending against him. Velez testified that he was
a drug dealer and had moved from New York to Norwich
to make money ‘‘[s]elling drugs.’’ On the night of the
shooting, Velez had been drinking alcohol with the
defendant at a friend’s house. Sometime around mid-
night, they headed to the establishment. When the lights
later came on at the bar to indicate that it was closing,
Velez exited through the deck at the rear of the building.
Velez testified that he then heard gunshots and ran to
his vehicle, which was parked at the front of the build-
ing. When the defendant then appeared around the cor-
ner, Velez told him to get in the vehicle, and they quickly
departed. Velez testified that he asked the defendant
what had happened, and the defendant replied that he
had fired shots after seeing ‘‘Zay,’’ an individual also
known as Isaiah Lee. Velez testified that the defendant
had a gun in his hand when he entered the vehicle. As
they drove away, the defendant ‘‘threw some bullets’’
out the window and later tossed the gun ‘‘somewhere’’
along the highway. When the defendant received a
phone call informing him that someone had been shot,
the two proceeded to Brooklyn, New York, where
they parted.
  Several months later, the defendant was arrested in
Maryland as a fugitive from justice and agreed to be
extradited to Connecticut. During the trip to Connecti-
cut, officers from the Norwich Police Department
advised the defendant of his Miranda rights2 and pro-
ceeded to question him about the shooting. Because
the audio recording equipment in the vehicle was not
working properly, the officers conducted a second
interview upon returning to Norwich. At that time, the
defendant provided a written acknowledgement of his
Miranda rights. In the interview that followed, the
defendant admitted to being the shooter at the establish-
ment on June 24, 2012. A digital video recording of that
interview was made, which was admitted into evidence
and played for the jury at trial. The defendant also
provided a written statement to the police, which also
was admitted into evidence.
  In those statements, the defendant indicated that he
arrived at the establishment approximately thirty
minutes before closing time on the night of the shooting.
He had been drinking heavily and was ‘‘wasted’’ at that
time. When he was on the dance floor, Velez approached
him and handed him a revolver while noting that Zay
was across the room. The defendant acknowledged that
he did not ‘‘know Zay too well, but I know he goes
around shooting at people’’ and had shot at both Velez
and another friend in the past. As Velez and the defen-
dant headed to the deck area, the defendant observed
that Zay ‘‘was standing there like he did have a gun’’
and was ‘‘moving around like he was getting ready to
do something.’’
    In his statements to the police, the defendant indi-
cated that Velez then told him that he was going to start
his vehicle. At that time, the defendant fired a shot in
Zay’s direction. When asked why he had fired that shot,
the defendant stated, ‘‘I just got nervous and scared
really.’’3 The defendant stated that he was only trying
to scare Zay and did not intend to kill him. As the
defendant descended the stairs of the deck, he slipped
and fell. While doing so, he fired another shot. The
defendant then heard what sounded like another gun-
shot and fired a third shot in response. As he stated,
‘‘I heard some like—it sounded like a shot or whatever,
and I just swung my hand back and shot. I didn’t even
look. I didn’t even look where I was shooting really.’’
The defendant also noted that ‘‘[i]f I was focused and
more conscious, I probably would have just never did
that—recklessly just shoot like nobody can’t get hurt.’’
  The defendant stated that he and Velez then fled to
Velez’ vehicle and drove away. From his passenger seat
in the vehicle, the defendant removed the remaining
bullets from the gun and tossed them out the window.
Sometime later, the defendant threw the gun out the
window, though he did not recall precisely where. When
they later received a phone call informing them that
someone had died as a result of the shooting, the two
proceeded to Brooklyn. As the defendant put it, ‘‘[s]ince
then, I’ve been on the run.’’ At the end of his written
statement, the defendant noted, ‘‘I didn’t mean for that
lady to get killed or for [Roderick] to get shot. I was
just doing my thing out here. I sold crack cocaine to
get by to feed my family. If it wasn’t for [Velez] giving
me that gun, I would have went home to my family
that night.’’
  The defendant subsequently was charged with mur-
der in violation of General Statutes § 53a-54a (a), assault
in the first degree in violation of § 53a-59 (a) (5), and
criminal possession of a firearm in violation of § 53a-
217 (a). A trial followed, at the conclusion of which the
jury acquitted the defendant on the charge of murder,
but found him guilty of the lesser included offense of
manslaughter in the first degree with a firearm in viola-
tion of §§ 53a-55 (a) (1) and 53a-55a.4 The jury also
found the defendant guilty of assault in the first degree.
On the criminal possession of a firearm charge; see
footnote 1 of this opinion; the court found the defendant
guilty. The court rendered judgment in accordance with
the verdict and sentenced the defendant to a total effec-
tive sentence of forty-seven years incarceration, fol-
lowed by ten years of special parole. From that
judgment, the defendant now appeals.
                              I
   The defendant contends that the court improperly
admitted evidence that he was involved in the sale of
drugs. Specifically, he claims that the court abused its
discretion in admitting both Velez’ testimony that the
defendant sold drugs and the portions of the defendant’s
written and recorded statements in which he acknowl-
edged that he ‘‘sold crack cocaine to get by to feed [his]
family.’’ In response, the state argues that (1) the court
properly determined that the probative value of that
evidence outweighed its prejudicial effect and (2) any
error in its admission was harmless. We agree with the
latter contention.5
   ‘‘When an improper evidentiary ruling is not constitu-
tional in nature, the defendant bears the burden of dem-
onstrating that the error was harmful. . . . [A]
nonconstitutional error is harmless when an appellate
court has a fair assurance that the error did not substan-
tially affect the verdict. . . . [O]ur determination [of
whether] the defendant was harmed by the trial court’s
. . . [evidentiary ruling] is guided by the various factors
that we have articulated as relevant [to] the inquiry of
evidentiary harmlessness . . . such as the importance
of the . . . testimony in the [state’s] case, whether the
testimony was cumulative, the presence or absence of
evidence corroborating or contradicting the testimony
. . . on material points, the extent of cross-examina-
tion otherwise permitted, and, of course, the overall
strength of the [state’s] case. . . . Most importantly,
we must examine the impact of the evidence on the
trier of fact and the result of the trial.’’ (Internal quota-
tion marks omitted.) State v. Rodriguez, 311 Conn. 80,
89, 83 A.3d 595 (2014).
   The following additional facts are relevant to this
claim. At a pretrial hearing, the state indicated that it
intended to present evidence of prior bad acts on the
part of the defendant—namely, that he ‘‘has engaged
in the drug trade as a seller of drugs, and also that he
has been known [to] unlawfully possess firearms before
the shooting.’’ The state further informed the court that
such evidence primarily would be introduced through
testimony by Velez. In response, the defendant objected
to that evidence. After noting the defendant’s objection,
the court advised the parties that its ultimate ruling on
the admissibility of such evidence would be made ‘‘in
the context of the evidence that has been received up
to the point at which it is offered.’’ The court at that
time cautioned the state not to elicit any such testimony
from witnesses at trial without first providing the court
and the defendant an opportunity to properly address
the issue.
   On the second day of trial, the state complied with
that admonition. Prior to Velez taking the witness stand
and outside the presence of the jury, the prosecutor
informed the court that he expected Velez to testify
that the defendant was ‘‘engaged in the drug trade in
the city of Norwich’’ and that the defendant possessed
firearms prior to the night of the shooting. He argued
that such evidence was material and relevant because
‘‘the fact that he’s been previously engaged in the drug
trade explains why he’s here, why he’s associated with
Mr. Velez, why he carries a gun, all these things
important to the state’s case.’’ In response, defense
counsel argued that such evidence was irrelevant and
prejudicial. The court disagreed, stating: ‘‘I do think
under all the circumstances, at least as presented to
this point, that it certainly does meet the standards for
admissibility. I will find that it’s relevant and material
to the circumstances as outlined by the prosecutor,
including motive, identity, intent, absence of mistake
or accident, and to complete the prosecution story. I
also find that the probative value outweighs its prejudi-
cial effect and so I am going to permit the testimony.’’
The court then advised the parties that it would provide
a limiting instruction to the jury regarding any such
prior misconduct evidence.
   Velez thereafter testified on direct examination by
the state that the defendant moved from New York
to Norwich to make money selling drugs. On redirect
examination, Velez testified that he had personal knowl-
edge that the defendant sold drugs and possessed a
firearm prior to 2012. When Velez’ testimony concluded,
the court gave a limiting instruction to the jury regarding
prior misconduct evidence.6
   Assuming, without deciding, that it was improper for
the court to admit the aforementioned evidence, we
nonetheless conclude that the defendant has not dem-
onstrated that its admission was harmful. The state’s
case was quite strong. Multiple eyewitnesses to the
shooting testified at trial. Hontz, who knew the defen-
dant prior to the night of the shooting, identified him
at trial as the shooter. The state also offered the testi-
mony of Velez, who testified that the defendant was
holding a gun when he entered Velez’ vehicle immedi-
ately after the shooting and admitted that he had fired
shots at the establishment. See State v. Bouknight, 323
Conn. 620, 627, 149 A.3d 975 (2016) (any error in admit-
ting certain photographs into evidence harmless where,
inter alia, multiple eyewitnesses testified regarding
shooting and at least one identified defendant as
shooter); State v. Rodriguez, supra, 311 Conn. 91–92
(any error in admitting testimony harmless where, inter
alia, multiple eyewitnesses testified to defendant’s
involvement in crime and incriminating statements);
State v. Bonner, 290 Conn. 468, 501, 964 A.2d 73 (2009)
(any error harmless where multiple eyewitnesses saw
defendant point gun at time of shooting, flee scene, or
confess). The state introduced forensic evidence indi-
cating that the firearm recovered outside the Mohegan
Sun casino fired the bullets that were recovered from
the victims’ bodies. The state also produced documen-
tary and testimonial evidence to establish that the
defendant’s DNA was present on that firearm. Perhaps
most significantly, the state also introduced the written
and recorded statements made by the defendant, in
which he confessed his involvement in the shooting
and the manner in which it transpired.
  In addition, the evidence that the defendant sold
drugs was not a prominent part of the state’s case. See
State v. Urbanowski, 163 Conn. App. 377, 408, 136 A.3d
236 (2016), aff’d, 327 Conn. 169,       A.3d       (2017).
Furthermore, ‘‘in terms of its impact, the evidence was
not more egregious in nature than the evidence related
to the incident in the present case.’’ Id.; see also State
v. Allen, 140 Conn. App. 423, 440–41, 59 A.3d 351
(uncharged misconduct evidence not unduly prejudicial
when not more egregious than evidence related to
charged misconduct), cert. denied, 308 Conn. 934, 66
A.3d 497 (2013). We also note that the record is barren
of any evidence that contradicts Velez’ testimony that
the defendant was engaged in the sale of drugs. See
State v. Edwards, 325 Conn. 97, 133, 156 A.3d 506 (2017)
(absence of evidence contradicting testimony factor in
harmlessness analysis).
   Moreover, the court provided the jury with a limiting
instruction regarding prior misconduct evidence imme-
diately after Velez’ testimony concluded. See footnote
6 of this opinion. Such instructions ‘‘about the restricted
purpose for which the jury may consider prior miscon-
duct evidence serve to minimize any prejudicial effect
that such evidence otherwise may have had . . . . [I]n
the absence of evidence to the contrary, we presume
that the jury properly followed those instructions.’’
(Citations omitted; internal quotation marks omitted.)
State v. Cutler, 293 Conn. 303, 314, 977 A.2d 209 (2009).
   In light of the foregoing, we conclude that the defen-
dant has not demonstrated that the admission of the
evidence that he sold drugs had a significant impact on
the jury’s verdict. The state presented an abundance of
independent evidence, including eyewitness testimony,
forensic analysis, and statements by the defendant, that
substantiated the jury’s verdict. Any error in the admis-
sion of the evidence that the defendant sold drugs,
therefore, was harmless.
                                      II
   The defendant also claims that the court abused its
discretion in permitting the state, on redirect examina-
tion, to elicit testimony from Velez that he had observed
the defendant carrying a firearm on a prior occasion.7
As with the defendant’s prior claim, that contention is
evidentiary in nature and subject to a harmless error
analysis. See State v. Payne, 303 Conn. 538, 558–59, 34
A.3d 370 (2012). The analysis set forth in part I of this
opinion applies equally to this claim, and it would serve
no useful purpose to repeat it. It suffices to say that,
in light of the various factors discussed therein, we are
left with a fair assurance that the admission of Velez’
statement did not substantially affect the jury’s verdict
in the present case. See id., 559. Accordingly, any error
in the admission of that statement was harmless.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant also was convicted, in a separate count tried to the court,
of criminal possession of a firearm in violation of General Statutes § 53a-
217 (a). That count was predicated on the defendant’s status as a convicted
felon at the time of the underlying crime. In this appeal, the defendant does
not challenge the judgment of conviction with respect to that count.
   2
     See Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed.
2d 694 (1966).
   3
     In his police statements, the defendant indicated that he had been shot
on a prior occasion and ‘‘wasn’t about to get shot at again.’’
   4
     General Statutes § 53a-55a provides in relevant part that ‘‘[a] person is
guilty of manslaughter in the first degree with a firearm when he commits
manslaughter in the first degree as provided in section 53a-55, and in the
commission of such offense he uses, or is armed with and threatens the
use of or displays or represents by his words or conduct that he possesses
a pistol, revolver, shotgun, machine gun, rifle or other firearm. . . .’’
   General Statutes § 53a-55 (a) provides in relevant part: ‘‘A person is guilty
of manslaughter in the first degree when: (1) With intent to cause serious
physical injury to another person, he causes the death of such person or
of a third person . . . .’’ The verdict form completed by the jury indicates
that it found the defendant guilty of that offense.
   5
     Because we agree that the alleged evidentiary impropriety was harmless,
we do not address the issue of whether the trial court abused its discretion
in admitting that evidence. See, e.g., State v. Rodriguez, 311 Conn. 80, 88,
83 A.3d 595 (2014) (‘‘we need not address the defendant’s other reasons in
support of his contention that the testimony was inadmissible because, even
if we assume, without deciding, that the trial court should have excluded
the testimony, its admission was harmless’’).
   6
     The court instructed the jury as follows: ‘‘Through the last witness who
testified—that was Mr. Steven Velez—the state offered evidence of other
acts of misconduct of the defendant, namely, narcotics trafficking and prior
possession of a firearm. This evidence is not being admitted to prove the
bad character of the defendant or the defendant’s tendency to commit
criminal acts. Such evidence is being admitting solely to show or establish
the defendant’s intent, motive for commission of the crimes alleged, absence
of mistake or accident on the part of the defendant, and the complete story
as presented by the prosecution.
   ‘‘You may not consider such evidence as establishing a predisposition on
the part of the defendant to commit any of the crimes charged or to demon-
strate a criminal propensity. You may consider such evidence if you believe
it and further find that it logically, rationally, and conclusively supports the
issues for which it is being offered by the state, but only as it may bear on
the issues of, again, intent, motive, absence of mistake or accident, and the
complete story as presented by the prosecution. On the other hand, if you
do not believe such evidence or even if you do, if you find that it does not
logically, rationally, and conclusively support the issues for which it is
being offered by the state, then you may not consider that testimony for
any purpose.
   ‘‘You may not consider evidence of other misconduct of the defendant
for any purpose other than the ones I’ve just told you because it may
predispose your mind uncritically to believe that the defendant may be guilty
of the offenses here charged merely because of the alleged other misconduct.
For this reason, you may consider this evidence only on the issues of motive,
identity, intent, absence of mistake or accident on the part of the defendant
and the complete story as presented by the prosecution and for no other
purpose.’’
   7
     On redirect examination, the following colloquy occurred over the objec-
tion of the defendant:
   ‘‘[The Prosecutor]: Ha[ve] you ever been aware of [the defendant] pos-
sessing a firearm before—
   ‘‘[Velez]: Yeah.
   ‘‘[The Prosecutor]: —June 24, 2012?
   ‘‘[Velez]: Yeah.
   ‘‘[The Prosecutor]: And ha[ve] you personally seen that?
   ‘‘[Velez]: Yeah.’’